DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 6-7, 10-15, 17, 19, 21, 23, 38, 44, and 95-135 are pending and examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 10-15, 17, 19, 21, 23, 38, 44, and 95-135 remain rejected under 35 U.S.C. 103 as being unpatentable over Ashikari et al 2002 (Breeding Science 52: p. 143-150), Song et al 2011 (Gene 482: p. 34-42) and further in view of Cigan et al (US 2016/0208272 A1).
The claims are drawn to modified maize plants that have homozygous mutant GA20 oxidase_5 and GA20 oxidase_3 genes. Dependent claims specify the location of the mutations and the degree to which the activity of the gene is reduced.
Ashikari et al teach that a mutant in a GA20 oxidase gene from rice is causative for the semi-dwarf 1 mutant phenotype. They teach that this variety is high yielding by being resistant to flattening/lodging by wind and rain compared to tall varieties. They further teach that despite the short stature, the SD1 mutant variety is still responsive to fertilizer which translates into greater yield (p. 143-144). 
Ashikari do not teach do not teach GA20ox mutants in maize.
Song et al teach phylogenetic analysis of GA20 oxidase proteins in plants found that the protein responsible for the SD1 mutant phenotype fall in the same clade as maize GA20 oxidase_3 and maize GA20 oxidase_5 (p. 37-38 and Figure 3).
Cigna et al teach methods of using the CRISPR/Cas system to create targeted mutations in the maize genome (See entire document).
At the time of filing, it would have been prima facie obvious of person of ordinary skill in the art to make a mutant plant that has a loss of function mutation at both the maize GA20 oxidase_3 and maize GA20 oxidase_5 to the end of making a maize plant that has the same phenotypic advantages of the rice SD1 mutant in that the plant is lodging/flattening resistant and still fertilizer-responsive despite shorter stature which together result in greater yield. A person of ordinary skill in the art would have been motivated to reduce function of both maize GA20 oxidase_3 and maize GA20 oxidase_5 because the phylogenetic analysis of Song et al suggests that these both have the same function as the rice SD1 causative gene/protein and thus maize GA20 oxidase_3 and maize GA20 oxidase_5 function redundantly to some extent. Any means of reducing gene/protein function known in the maize art would have been obvious to person of ordinary skill in the to reduce maize GA20 oxidase_3 and maize GA20 oxidase_5 activity. The CRISPR system would be among one of the most desirable means of reducing gene function as it is flexible in target sites, high-efficiency compared to other methods, and does not necessarily require that the resultant plant be transgenic. Further, any mutations at the maize GA20 oxidase_3 and maize GA20 oxidase_5 loci that reduce activity to the point that the short-stature, fertilizer-responsive maize plant can be obtained are obvious variants over one another absent any evidence to the contrary. Accordingly, claims 1-3, 6-7, 10-15, 17, 19, 21, 23, 38, 44, and 95-135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashikari et al, Song et al and further in view of Cigan et al.       


Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
Applicant urges that the Examiner did not provide a prima facie case of obviousness. Applicant’s assertion is based on the position that a person of ordinary skill in the art would not have thought that ZmGA20_ox3 and ZmGA20_ox5 based on the fact that in Figure 5 of Song et al indicates that the two genes have “completely different expression profiles.” 
This argument is not persuasive, because 1) Song et al write, “Phylogenetic analysis of GA20ox revealed that ZmGA20_ox3 and ZmGA20_ox5 shared homology with OsGAox2, which was identical to the rice Green Revolution gene, Semi-Dwarf1.”  2) The teaching in Song et al regarding expression profiles in Figure 5 only tracks expression of these gene in the first 72hr during seed germination. This expression assay provides no teaching or suggestion of the expression of the two genes during vegetative phase of shoot growth. This fact is critically important, because the SD-1 mutant for rice is known for having a short stem and still being fertilizer response. This combination of traits is desirable, because the short stem leads to less lodging and loss of grain due to inability to mechanically harvest while also having potential for grain yields of plants of standard height. A person of ordinary skill in the art would not have assumed that expression patterns in seed germination indicated anything about expression in shoot growth of plant later in development. When this is combined with the writing of Song et al that “Phylogenetic analysis of GA20ox revealed that ZmGA20_ox3 and ZmGA20_ox5 shared homology with OsGAox2, which was identical to the rice Green Revolution gene, Semi-Dwarf1,” a person of ordinary skill in the art would have been motivated to make a ZmGA20_ox3 and ZmGA20_ox5 homozygous double mutant to phenocopy the SD1 mutant of rice in maize.         

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 10-15, 17, 19, 21, 23, 38, 44, and 95-135 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-49 of U.S. Patent No. 10,724,047 B2 in view of Cigan et al (US 2016/0208272 A1). 
The claims are drawn to modified maize plants that have homozygous mutant GA20 oxidase_5 and GA20 oxidase_3 genes. Dependent claims specify the location of the mutations and the degree to which the activity of the gene is reduced.
US Patent 10,724,047 B2 claims transgenic corn plants that are suppressed in the proteins represented by SEQ ID NOS: 9 and 15 which correspond to maize GA20 oxidase_3 and maize GA20 oxidase_5 (Table 1). Dependent claims specify the nature of the construct used to achieve said suppression or the degree of the shorter stature, lodging resistance, or increased yield phenotypes.   
Cigna et al teach methods of using the CRISPR/Cas system to create targeted mutations in the maize genome (See entire document).
At the time of filing, it would have been obvious to person of ordinary skill in the art to modify the patented subject matter to create a double homozygous mutant GA20 oxidase_5 and GA20 oxidase_3 that the plant is lodging/flattening resistant and still fertilizer-responsive despite shorter stature which together result in greater yield. A person of ordinary skill in the art would have been motivated to use the CRISPR system to make the mutants, because a non-transgenic plant has the desirable phenotype could be obtained. Such a plant would have been desirable, because there are less regulatory concerns and greater public acceptance of non-transgenic crops. As such, claims 1-3, 6-7, 10-15, 17, 19, 21, 23, 38, 44, and 95-135 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-49 of U.S. Patent No. 10,724,047 B2 in view of Cigan et al.    

Response to Arguments – Double Patenting
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
Applicant urges that the patented claims and instant claims are distinct, because the patented claims are drawn maize plants having reduced ZmGA20_ox3 and ZmGA20_ox5 function due to RNA mediated suppression versus loss of function mutations in the two genes in question which are instantly claimed. Applicant further urges that Figure 1 of the instant case show that the suppression line and the double mutant lines are different. For clarity of the record and ease of those considering the prosecution history of this case, the Examiner has included a screen capture of Figure 1 with the lines in question circled. No person of ordinary skill in the art would conclude that these two lines are statistically different. Accordingly, the rejection is maintained. 

    PNG
    media_image1.png
    673
    835
    media_image1.png
    Greyscale


Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663